FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 under the Securities Exchange Act of 1934 For the month ended June, 2015 ICON plc (Registrant's name) 333-08704 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland (Address of principal executive offices) Brendan Brennan, CFO South County Business Park, Leopardstown, Dublin 18, Ireland. Brendan.Brennan@iconplc.com 00-353-1-291-2000 (Name, telephone number, email and/or facsimile number and address of Company contact person) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. YesX No Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes NoX Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes NoX Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82 N/A EXHIBIT LIST Exhibit Description Form B7 Notice of Redemption of 43,036 Shares on June 1, 2015 filed in Companies Registration Office in Ireland on June 9, 2015 Form B7 Notice of Redemption of 25,911 Shares on June 2, 2015 filed in Companies Registration Office in Ireland on June 9, 2015 Form B7 Notice of Redemption of 53,200 Shares on June 3, 2015 filed in Companies Registration Office in Ireland on June 9, 2015 Form B7 Notice of Redemption of 16,248 Shares on June 4, 2015 filed in Companies Registration Office in Ireland on June 9, 2015 Form B7 Notice of Redemption of 15,046 Shares on June 5, 2015 filed in Companies Registration Office in Ireland on June 9, 2015 Form B7 Notice of Redemption of 115,746 Shares on June 8, 2015 filed in Companies Registration Office in Ireland on June 9, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ICON plc /s/ Brendan Brennan Date:June 9, 2015 Brendan Brennan Chief Financial Officer
